Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 09/21/2022 has been made of record and entered.  Claims 1-11 & 13-17 have been amended.
	Claims 1-18 are currently pending in this application.

Status of Withdrawn Claim(s)
2.	Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/03/2022.

Claim Objections
3.	Claims 6, 13, & 14 are objected to because of the following informalities: 
A.	In claim 6, line 1, -- , -- should be inserted before “comprising”.
B.	In claim 13, last line, “(7)” should be deleted.
C.	In claim 14, line 1, -- , -- should be inserted before “comprising”.
	Appropriate correction is required.


Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 4-12, 14, & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markatou et al. (US 9,764,310 B2).
	Markatou et al. ‘310 discloses the claimed composite oxidation catalyst comprising three catalytic zones comprising the same catalytic materials (the PGM, support materials, and alkaline-earth metal, etc.) and having the same metal loading amounts and weight ratios as claimed (See col. 28- col. 32, claims 1-34).  See also entire reference for details.
	There is no patentable distinction seen between the claimed catalyst composition/structure and that disclosed by the reference, thus the instant claims are anticipated.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Markatou et al. (US 9,764,310 B2).
	Markatou et al. ‘310 discloses the claimed composite oxidation catalyst as discussed in the precedent paragraph, except for the following.
	While the reference does not teach “the third catalyst washcoat zone and/or the second catalyst washcoat zone comprises manganese”, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add “manganese” to the second and/or the third catalyst washcoat zone(s) of the disclosed oxidation catalyst to obtain a more effective and useful catalyst because “manganese” is a known transition metal and a useful catalytically active metal component in the catalyst art.

Allowable Subject Matter
6.	Claims 2 & 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Applicants’ Arguments
7.	The remarks filed on 09/21/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.
	
Conclusion
8.	Claims 1-18 are pending.  Claims 1, 4-14, & 18 are rejected.  Claims 2 & 3 are objected.  Claims 15-17 remain withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.



Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
October 04, 2022